DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. First, the claims recite two cases, one where both the first and the second conditions are detected and one where just the second is detected. However, the claimed “case” has not been defined with any beginning or end, and thus any combination of first and second detections, even if they are separated from each other by multiple cycles of the flow chart of figure 5 can be said to satisfy the first case, and any single occurrence of the second detection regardless of the steps before and after can be said to satisfy the second case. That is, without further specification on how the claimed cases relate to each other or any intervening steps, the detections are not bound by any specific operational process. No start or end of the printing process shown in figure 5 or the claimed operation have been defined, and so the bounds of the claim are ambiguous and need clarification. 
Further, the claims recite “a medium,” “a preceding medium” and “a following medium.” While Examiner understands the intention of differentiating the preceding and following medium, the fact that three recite media are present confuses the claim. It would appear to Examiner that the recited “cases” should include language directed to the preceding and following media rather than just the medium because it appears the claimed cases are directed to more than one sheet of media. That is, the term “the medium” has been used in both recited cases, but a single sheet of print media cannot possibly be present in both cases because it would seem that the detection processing occurs for each distinct sheet of print media, and thus the claims are unclear on this basis as well. 
Because claims 4-6, 9, 13-17, 22 and 25 depend from claim 1, they are also rejected on this basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9, 11, 13-17, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kakegawa et al. (2006/0033461) in view of Nakata (7,931,346).

Regarding claims 1, 11, 14, 17 and 22, Kakegawa teaches a printing apparatus, method and non-transitory computer-readable medium comprising: 
a first drive motor ([0256], paper supply motor) that drives a feed roller (fig. 3, item 13) feeding a printing medium (see fig. 3); 
a second drive motor (fig. 7, item 15) that drives a conveyance roller (fig. 3, item 17A) conveying the printing medium fed by the feed roller (see fig. 3); 
a printing unit (fig. 3, item 21) configured to print an image on the printing medium conveyed by the conveyance roller (see fig. 3); 
a conveyance unit configured to control drive of the first drive motor and the second drive motor and perform continuous conveyance that conveys a preceding printing medium and a following printing medium continuously (note that such a conveyance unit is necessarily present because the rollers must act in cooperation); 
a detection processing unit (see figs. 13, 16, note that the “processing” is being defined as the entire flow shown in fig. 16) configured to perform condition detection processing to detect second condition of the second drive motor ([0317], [0294], [0295], Note that calculations are done at “predetermined time intervals” to detect multiple quantities, including temperature, and thus the claimed second condition is being taken to be that the predetermined interval has lapsed).
Kakegawa does not teach detection processing for two conditions, each for one of two motors. However, according to MPEP 2144.04, a duplication of parts is not patentable if such a duplication would have been obvious. Here, Kakegawa teaches calculating a temperature of a motor to detect overheating and respond to the overheating by stopping the driving of the motor for a predetermined time. The submitted claims simply duplicate that concept and apply it to two motors instead of the single motor disclosed by Kakegawa, but this duplication would have been obvious. In other words, applying to control process to any number of motors to prevent those motors from overheating would have been obvious because overheating motors is an objectively undesirable result when operating a device. 
Kakegawa does not teach wherein, in a case where are detected, the detection processing unit detects the first condition detects the second condition after the conveyance unit conveys the medium to a position in front of the conveyance roller by the feed roller; and
in a case where the detection processing unit detects the second condition and does not detect the first condition, the detection processing unit detects the second condition after the conveyance unit conveys the medium by the feed roller.
Nakata teaches executing a detection processing for each of multiple roller motors between print jobs while no medium is nipped by any rollers (Nakata, see fig. 2, Note that the raised-temperature detection processing is executed at A2 when a user operates an input to start a print job at A1, and if the detected temperature is above a highest threshold at A8, conveyance is suspended at A10 for a cool down time until the raised-temperature detection processing is executed again. Because this processing takes place after an idle printing period, no media is in the process of being fed, and thus the nip limitations are met. That is, the claim seems to require that detection processing takes place while no sheet is currently fed, i.e., not in a nip position. Thus, because Nakata teaches detection processing in between sheets, Kakegawa in view of Nakata teaches the claimed limitations. Note that the limitations of claims 14 and 22 are also met by the combination).  It would have been obvious to one of ordinary skill in the art at the time of invention to run Kakegawa’s raised-temperature processing between print jobs, as disclosed by Nakata, because doing so would allow for temperature optimization during printer standby time thereby allowing for minimal temperature mitigation during printing itself. 
With respect to the apparatus according to claim 1, it should be noted that MPEP 2114 states that apparatus claims are defined by what a device is, not what a device does, and that the manner of operating a device does not distinguish the device from the prior art. Here, all claimed components are disclosed in the prior art, and what has been claimed is a manner of operating the device, not a structural arrangement of the device. 

Regarding claim 25, Kakegawa in view of Nakata teaches the printing apparatus according to claim 1, wherein the detection processing unit is configured to perform condition detection processing to detect the first condition in a state that the feed roller does not nip a medium and detect the second condition in a state that the conveyance roller does not nip a medium (Nakata, see fig. 1 rejection, Note that, if raised temperature detection takes place between print jobs, there are no rollers in contact with media). 

	Regarding claims 4 and 13, Kakegawa in view of Nakata teaches the printing apparatus according to claim 1, wherein the first drive motor is PWM-controlled, the second drive motor is PWM-controlled, and the detection processing unit detects the first condition based on a first pulse width of a drive pulse of the first drive motor and unit detects the second condition based on a second pulse width of a drive pulse of the second drive motor (Kakegawa, [0294], [0295], [0291], see fig. 10, Note that both elapsed time, i.e., “predetermined intervals.” Note that upon duplication of parts, as explained in the rejection of claim 1, the pulse widths of both motors would be used, in combination with elapsed times, in the temperature detections). 	Regarding claim 5, Kakegawa in view of Nakata teaches the printing apparatus according to claim 4, wherein the detection processing includes processing to cool the first drive motor in a case where the first pulse width exceeds a predetermined first width and processing to cool the second drive motor in a case where the second pulse width exceeds a predetermined second width (Kakegawa, [0317]). 	Regarding claim 6, Kakegawa in view of Nakata teaches the printing apparatus according to claim 5, wherein the processing to cool the first drive motor is processing to stop the first drive motor for a predetermined first time and the processing to cool the second drive motor is processing to stop the second drive motor for a predetermined second time (Kakegawa, [0317]). 	Regarding claim 9, Kakegawa in view of Nakata teaches the printing apparatus according to claim 1, wherein the control unit resumes conveyance of the printing medium by the conveyance unit after termination of execution of the detection processing (Kakegawa, [0317]).

	Regarding claims 15 and 16, note that “completed” can mean any number of things including simply “stopped between motor drivings.” Further, note that “after the feed motor feeds the printing medium to a position before the conveyance roller” could mean the feed motor fed the medium at almost any time prior to the detection processing, which is met. 

Response to Arguments
Applicant's arguments filed 1 and 11 have been fully considered but they are not persuasive. The claims have been amended to further specify the structure and operation of the device and process, but the amendments fail to distinguish the claimed invention from the prior art. The rejections above have been updated to reflect the changes to the claims. The standing prior art rejection is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853